Citation Nr: 1030069	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service with the Navy from June 1965 
to June 1968 and active duty service with the Army from October 
1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in May 2009 when it 
was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The Veteran is claiming service connection for emphysema 
secondary to asbestos exposure.  In March 2010, the RO granted 
service connection for pleural scarring secondary to asbestos 
exposure and assigned a 30% rating effective from May 28, 2008.  
A VA examination which was conducted in February 2010 resulted in 
a finding that the Veteran's emphysema was not related to the 
asbestos exposure but was due to his lifelong smoking habit.  
There is no evidence linking emphysema to the asbestos exposure 
on a direct basis.  Significantly, in a May 2010 Informal Hearing 
Presentation, the Veteran's representative is requesting a remand 
for an opinion as to the likelihood of the Veteran's asbestos 
exposure exacerbating or aiding in advancing the development of 
the emphysema.  The Veteran's representative correctly pointed 
out that the examiner who conducted the February 2010 VA 
examination did not provide an opinion as to whether the 
Veteran's in-service asbestos exposure exacerbated or aided in 
advancing the development of the emphysema.  The Board finds the 
representative's question involves a medical determination for 
which a remand is required.  

The Veteran has not been provided with proper Veterans Claims 
Assistance Act of 2000 (VCAA) notice regarding this new theory of 
entitlement based on aggravation.  On remand, the AMC/RO should 
provide the Veteran with proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notification pertaining to claims based on 
aggravation by a service-connected 
disability.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for emphysema since December 2009.  
After securing any necessary releases, obtain 
these records which have not already been 
associated with the claims file to the extent 
possible.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.  

3.  Thereafter, return the claims file to the 
examiner who conducted the February 2010 VA 
examination and request that he provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's in-service 
exposure to asbestos predisposed him to 
development of emphysema and/or aggravated 
the currently existing emphysema.  

The claims file, to include a copy of this 
remand, must be made available to the 
examiner prior to completion of the 
evaluation for review of pertinent documents 
therein.  If the examiner who conducted the 
February 2010 VA examination is not 
available, arrange to have the claims file 
sent to a suitably qualified health care 
professional and request that he or she 
provide the above requested opinion.  If the 
examiner cannot make the determination 
without another physical examination of the 
Veteran, this should be scheduled.  
The examiner must set forth the complete 
rationale underlying the conclusion and 
opinion expressed in a legible report.  A 
complete rationale must be provided for all 
opinions.  If any opinion cannot be provided 
without resort to speculation, the examiner 
should so state.  If the examiner determines 
that any opinion cannot be provided without 
resort to speculation, he should provide a 
rationale for why that opinion cannot be 
rendered without resort to speculation.  The 
examination report should reflect that a 
claims file review was conducted.

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this remand 
and, if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit requested on 
appeal is not fully granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained after 
the issuance of the last supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

